DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2012/001483 (hereinafter “Petraz”).  Regarding claim 1 	Petraz teaches a multilayered panel, which is also known as an OSB (oriented strand board), comprising: two different external layers (upper surface layer and lower surface layer) comprising oriented wood material and fibers glued to each other 12 is coarsely crushed, and introduced into a crushing mill to be reduced to chips (flakes) (page 8, lines 20-29). 	Petraz teaches the internal (core) layer 12 is made of a plurality of second elements made of wood material (recycled wood flakes) and fibers (strands) from recycling, amalgamated and glued to each other (a mixture of recycled wood flakes and strands bonded together by a binder) (abstract and page 3, lines 6-8). 	Petraz teaches each external layer (upper surface layer and/or the lower surface layer) is made with a plurality of first elements of virgin wood materials and fibers glued to each other (page 3, lines 3-5). 	While Petraz teaches the internal (core) layer is made from recycled wood material (page 3, lines 6-8), Petraz also teaches the wood material for making the internal (core) layer is coarsely crushed, and introduced into a crushing mill to be reduced to chips (flakes) (page 8, lines 20-29).  Therefore, the recycled wood material for the internal (core) layer is not considered to have a strand structure; thereby meeting the claim limitation requiring any strands that may be present in the at least one core layer are from virgin fiber wood flakes.Regarding claim 4 	In addition, Petraz illustrates an embodiment where the OSB (oriented strand 10 includes exactly one internal (core) layer 12 between the two different external layers 11 (Figure 1). Regarding claim 15 	In addition, Petraz teaches an embodiment where the total thickness of the panel (oriented strand board) 10 is 15 mm (page 6, lines 13-15), which falls within the claimed range.Regarding claim 16 	In addition, Petraz teaches the overall mass, which is approximately the same as the thickness, of the two external layers (the thickness of the upper and lower surface layers) 11 is about 40% of the overall mass/thickness of the panel 10 (page 5, lines 31-33), which falls within the claimed range.  Petraz also teaches the internal (core) layer 12 has a volume/thickness of about 60% with respect to the overall volume/thickness of the panel 10 (page 6, lines 13-15), which falls within the claimed range.Regarding claim 17 	In addition, Petraz teaches the panel has an (apparent) density ranging from about 620 to about 680 kg/m3 (page 1, lines 20-25), which falls within the claimed range.Regarding claim 18 	In addition, Petraz teaches the glue used for binding the materials includes an .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Petraz as applied to claim 1 above, and further in view of DE 10024543 A1 (hereinafter “Haas”) with a machine translation (submitted on 24 June 2021) being used as the English language equivalent translation.Regarding claim 3	The limitations from claim 1 have been set forth above.  In addition, Petraz teaches the chips which are used in the internal (core) layer are formed to make a homogenous layer, which guarantees an equidistance between two external layer 11, thereby resulting in a panel 10 that responds in an efficient manner to mechanical stresses (page 9, lines 10-13). 	Petraz does not explicitly teach strands present in the (at least one) internal (core) layer has a smaller mean length (number-average) than the strands present in 11 and the upper cover layer 15 are made of long chips, while the core layer 13 consists of fine chips (paragraph [0028]), which corresponds to the strands present in the (at least one) internal (core) layer has a smaller mean length (number-average) than the strands present in the external layers (upper and lower surface layers). 	Petraz and Haas are analogous inventions in the field of oriented strand boards.  It would have been obvious to one skilled in the art at the time of the invention to modify the strands of the core layer and external layers of Petraz with the fine chips and the long chips, respectfully, of Haas to increase the compression resistance of the board.Regarding claim 8 	The limitations for claim 1 have been set forth above.  In addition, Petraz teaches positioning and orientating of the chips influences the mechanical characteristics of the multi-layered panel 10, in particular as regards to the resistance to flexion and the elasticity modulus in length and in width (page 7, lines 29-32). 	Petraz does not explicitly teach the oriented strand board comprises three core 12, 14 and one core layer (inner core layer) 13 (three core layers 12, 13, 14) disposed between two cover or external (surface) layers 11, 15 (Figure 3 and paragraph [0027]).  Haas teaches an embodiment where the chips (strands) are longitudinally oriented in the two cover or external (surface) layers 11, 15, and the chips (strands) in the two intermediate layers (outer core layers) 12, 14 are oriented in a transverse direction (paragraph [0028]).	Petraz and Haas are analogous inventions in the field of oriented strand boards.  It would have been obvious to one skilled in the art at the time of the invention to modify the core layer of Petraz with the two intermediate layers (outer core layers) 12, 14 and one core layer (inner core layer) 13 (three core layers 12, 13, 14) disposed between two cover or external (surface) layers 11, 15, and further modify the orientations of the chips (strands) in the two intermediate layers (outer core layers) 12, 14 relative to the orientations of the chips (strands) in the two cover or external (surface) layers 11, 15 to yield a panel having improved mechanical characteristics in each of the longitudinal and the transverse directions. Regarding claim 11prima facie one skilled in the art would have expected them to have the same properties.	Petraz does not explicitly teach strands present in the (at least one) internal (core) layer has a smaller mean length (number-average) than the strands present in the external layers (upper and lower surface layers). 	Haas teaches an oriented strand board (OSB) comprising core layers and two external layers (abstract and paragraph [0007]).  Haas teaches a core layer made from chips having a slenderness (ratio of chip length to chip thickness) of less than 20 has the advantage that the compression resistance of the core layer is higher so that a strong compression of the core layer does not occur even at high specific pressure and the bulk density can be kept at a low value (paragraphs [0017] and [0018]).  Haas also teaches the lower cover layer 11 and the upper cover layer 15 are made of long chips, while the core layer 13 consists of fine chips (paragraph [0028]), which corresponds to the strands present in the (at least one) internal (core) layer has a smaller mean length (number-average) than the strands present in the external layers (upper and lower surface layers). 	Petraz and Haas are analogous inventions in the field of oriented strand boards.  It would have been obvious to one skilled in the art at the time of the invention to modify the strands of the core layer and external layers of Petraz with the fine chips and the .
Claims 5, 9, 10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Petraz as applied to claim 1 above.Regarding claim 5	The limitations from claim 1 have been set forth above.  In addition, Petraz teaches the intermediate (core) layer 12 includes a plurality of second elements consisting of fibers and wood elements derived from recycling which are held in an amalgam by a glue (page 6, lines 1-4).  Petraz also teaches the wood materials (recycled wood flakes) and fibers (strands) deriving from recycling are worked in advance to maximize the production of long shavings used to give the product a determinate mechanical characteristic (page 6, lines 7-10).  Petraz does not explicitly teach a proportion by weight of the wood materials (recycled wood flakes) in the at least one core layer, based on a sum of all fibers (strands) and wood materials (flakes) in the at least one core layer, is at least 5 wt%.  However, it would have been obvious to a person having ordinary skill in the art at the time of the invention to determine an appropriate ratio of fibers (strands) and wood materials (flakes) using nothing more than routine experimentation to achieve the desired mechanical characteristics of the panel.  It has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art unless such a range is shown to be critical.  Please see MPEP § 2144.05(II)(A).Regarding claim 9	The limitations from claim 1 have been set forth above.  In addition, Petraz teaches the chips (strands) which make up the two external layers 11 have thicknesses (mean thickness (number-average)) between 0.3 mm and 2 mm, which overlaps the claimed range, and lengths (mean length (number-average)) between 100 mm and 230 mm (page 5, lines 21-23), which falls within the claimed ranges.Regarding claim 10 	The limitations from claim 1 have been set forth above.  In addition, Petraz teaches the wood material (recycled wood flakes) and fibers which make up the internal (core) layer has sizes (length, width, and/or thickness) of between 2 mm and 10 mm (page 6, lines 1-12), which either falls within or overlaps the claimed ranges.Regarding claim 13 	In addition, Petraz teaches to yield good characteristics of resistance to flexion and elasticity modulus in the length of the panel 10, the orientation of the chips are substantially parallel to the length of the panel 10 (longitudinal direction of the oriented strand board) (page 7, line 33 through page 8, line 3).  Petraz also teaches the fibers are oriented in the same direction as the chips (page 4, lines 7-10), which corresponds to the claimed feature requiring the strands present in the upper surface layer and in the lower surface layer are oriented with respect to a longitudinal axis of the oriented strand board such that at least 60% of the strands deviate in their longitudinal alignment by not more than 20° from a longitudinal direction of the oriented strand board.Regarding claim 14 	In addition, Petraz teaches an embodiment where the chips in each of the external layers (upper surface layer and lower surface layer) 11 are oriented in the same manner (page 7, line 33 through page 8, line 3 and Figures 1 and 2).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Petraz as applied to claim 1 above, in view of Haas, and further in view of United States Patent Application Publication No. US 2015/0354143 (hereinafter “Pike”).Regarding claim 6 	The limitations for claim 1 have been set forth above.  In addition, Petraz does not explicitly teach the oriented strand board comprises three core layers, the three core layers comprising an inner core layer enclosed by two outer core layers, where a proportion by weight of the recycled wood flakes in the inner core layer is higher than the recycled wood flakes in the outer core layers, and a proportion by weight of the strands flakes having a smaller mean length (number-average) compared to the strands flakes in the upper and lower surface layers is less in the inner core layer than in the outer core layers.	Haas teaches an oriented strand board (OSB) comprising core layers and two external layers (abstract and paragraph [0007]).  Haas teaches the board includes two intermediate layers (outer core layers) 12, 14 and one core layer (inner core layer) 13 (three core layers 12, 13, 14) disposed between two cover or external (surface) layers 11, 15 (Figure 3 and paragraph [0027]).  Haas illustrates the core layer (inner core layer) 13 is enclosed by the two outer core layers 12, 14 (Figure 3).  Haas also teaches the lower cover layer 11 and the upper cover layer 15 are made of long chips, while the core layer 13 consists of fine chips (paragraph [0028]), which corresponds to the strands present in the (at least one) internal (core) layer has a smaller mean length (number-average) than the strands present in the external layers (upper and lower surface layers). 	Haas does not explicitly teach a proportion by weight of the recycled wood flakes in the inner core layer is higher than the recycled wood flakes in the outer core layers. 	Pike teaches a composite board, such as an OSB (abstract and paragraph [0074]).  Pike teaches blends of virgin wood and recycled wood reduce the cost of manufacture of particle boards.  However, recycled wood often has been treated with chemicals which make them more difficult to manufacture (paragraph [0003]).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the recycled wood flakes in the three core layers of Haas within a blend of virgin wood and recycled wood to yield core layers which have a balance between a lower cost of manufacture and reducing the difficulty of manufacture.  Moreover, it would have been an obvious matter of design choice to adjust the content of the inner core layer to have a higher proportion by weight of the recycled wood flakes when compared to the outer core layers to further tailor the cost and difficulty of manufacturing the three core layer structure. 	Haas teaches using chips with a smaller length to width ratio provides a reduction in adhesive consumption required (paragraph [0017]), which also corresponds Regarding claim 7 	As previously noted, the combination of Petraz, Haas and Pike renders obvious the limitations from claim 6 requiring the proportion by weight of the recycled wood flakes in the inner core layer is higher than the recycled wood flakes in the outer core layers.  As a reminder, Pike teaches blends of virgin wood and recycled wood reduce the cost of manufacture of particle boards.  However, recycled wood often has been treated with chemicals which make them more difficult to manufacture (paragraph [0003])..
Response to Arguments/Declaration Under 37 CFR §1.132
The declaration under 37 CFR 1.132 filed 16 December 2021 is insufficient to overcome the rejection of claim 1 based upon Petraz as set forth in the last Office action because:  the data provided only refers to the product-by-process rejection in the previous Office, which is an alternative rejection.  In summary, the declaration was sufficient in showing a structural difference between virgin fiber wood flakes and recycled wood flakes; however, the declaration fails to address and provide any evidence that the remaining rejection is deficient for any other reason.  Therefore, while the alternative reference within the rejection to the product-by-process limitation has .
Applicant’s arguments, see page 8, filed 16 December 2021, with respect to the rejection of claims 6 and 7 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 6 and 7 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant's arguments filed 16 December 2021 have been fully considered but they are not persuasive.  	The applicant argued the present invention requires the intermediate core layer comprises flakes made of recycled wood, mixed with strands made from virgin fiber.  The examiner respectfully disagrees and contends this argument is not commensurate in scope the claims.  Claim 1 does not require the intermediate core layer comprises flakes made of recycled wood, mixed with strands made from virgin fiber; but rather the core layer comprises recycled wood flakes and strands bonded together by a binder.  There is no requirement in newly amended claim 1 that the strands within the at least core layer are made from virgin fiber. 	The applicant argued virgin wood materials and recycled wood materials are distinguishable from each other, contrary to the statement provided in the previous Office action.  The examiner agrees and references the discussion above that .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783